

113 HR 3735 IH: Manufacturing Communities Investment Act
U.S. House of Representatives
2013-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3735IN THE HOUSE OF REPRESENTATIVESDecember 12, 2013Mr. Carney (for himself and Mr. Stivers) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to extend the new markets tax credit and provide designated allocations for areas impacted by a decline in manufacturing.1.Short titleThis Act may be cited as the Manufacturing Communities Investment Act.2.Extension of new markets tax credit with designated allocations for areas impacted by decline in manufacturing(a)Extension of creditSection 45D(f)(1) of the Internal Revenue Code of 1986 is amended by striking the period at the end of subparagraph (G) and inserting , and and by adding at the end the following new subparagraph:(H)$5,000,000,000 for 2014, 2015, and 2016..(b)Allocations designated for areas impacted by decline in manufacturingSection 45D(f) of such Code is amended by adding at the end the following new paragraph:(4)Allocations for areas impacted by decline in manufacturingThe new markets tax credit limitation otherwise determined under paragraph (1) for calendar years 2014, 2015, and 2016 shall each be increased by $1,000,000,000. A qualified community development entity shall be eligible for an allocation under paragraph (2) of the increase described in the preceding sentence only if a significant mission of such entity is providing investments and services to persons in the trade or business of manufacturing products in communities which have suffered major manufacturing job losses or a major manufacturing job loss event, as designated by the Secretary. Paragraph (3) shall be applied separately with respect to the increase provided under this paragraph..(c)Effective dateThe amendments made by this section shall apply to calendar years beginning after December 31, 2013.